Citation Nr: 0105480	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-17 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical services provided in February 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in June 1999 by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Kansas City, Missouri.  The June 1999 VAMC decision denied 
entitlement to payment of, or reimbursement for, the cost of 
unauthorized expenses for private outpatient medical care at 
Skaggs Community Hospital, Branson, Missouri. 


FINDINGS OF FACT

1.  On February 15, 19, and 23, 1999, the veteran sought and 
received treatment at a private medical facility, Skaggs 
Community Hospital, for a non-service-connected skin disorder 
associated with an adjudicated service-connected psychiatric 
disability; at the time of treatment, the veteran had a total 
service-connected disability permanent in nature. 
  
2.  The services rendered by Skaggs Community Hospital on 
February 15, 19, and 23, 1999 were not rendered in a medical 
emergency; delay of such medical treatment would not have 
been hazardous to the veteran's life or health.

3.  VA facilities were feasibly available from February 15, 
1999 through February 23, 1999, and attempt to use VA 
facilities for treatment during this time, including for a 
skin disorder associated with service-connected psychiatric 
disability, would not have been unreasonable, unsound, 
unwise, or impracticable, and VA treatment would not have 
been refused.


CONCLUSION OF LAW

The criteria for entitlement to payment of, or reimbursement 
for, the cost of unauthorized medical services furnished to 
the veteran in February 1999 have not been met.  38 U.S.C.A. 
§§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 17.53, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment, or 
reimbursement for, unauthorized private medical services 
provided by Skaggs Community Hospital in February 1999 for a 
skin itch and irritation which is related to his service-
connected psychiatric disability.  He contends that, because 
the nearest VA Medical Center (VAMC) was 150 or more miles 
away, it was "necessary" that he be treated in the local 
area.  He contends that he showed his VA card to the local 
hospital, which agreed to take care of him, and he requested 
to be taken to a VAMC.  The veteran's representative contends 
that VA should consider the veteran's degree of disability 
and mental state in rendering a decision. 

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be: (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C. § 
1728(a)(1)-(3); 38 C.F.R. 
§ 17.120; see also Parker v. Brown, 7 Vet. App. 116 (1994).  
The Board emphasizes that each of these three criteria must 
be met in order to establish entitlement to reimbursement or 
payment of medical expenses under 38 U.S.C.A. 
§ 1728.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The evidence of record establishes that in February 1999 
service connection had been established for undifferentiated 
schizophrenia (most recently diagnosed as bipolar disorder), 
rated 100 percent disabling, and kidney stones, rated 
noncompensably disabling, and that the veteran had been 
declared incompetent since 1992.  VA outpatient treatment 
records reflect that the veteran previously had been treated 
on an outpatient basis for itching of the skin during 1997.  

In February 15, 1999, the veteran presented to Skaggs 
Community Hospital, a private medical facility, for treatment 
for dermatitis.  Such treatment was not previously authorized 
by VA.  The veteran reported that he had had a rash since the 
previous August, and was convinced that he had "shingles," 
but he was non-specific about the reasons for coming to the 
emergency room at that time.  The diagnosis was neurotic 
excoriations and a type of eczema.  Medications were 
prescribed and the veteran was scheduled to return in one 
week for follow up.  On February 19, 1999, the veteran again 
presented to the Skaggs Community Hospital wanting his 
generalized rash to be rechecked.  At that time he complained 
of a skin rash which had been intermittent for one year.  The 
rash was diagnosed as xerosis.  At the follow up session on 
February 23, 1999 for the same condition, the veteran 
complained of dry cracked skin and that the prescribed cream 
was not working, and it was noted that the veteran was to 
begin care with family practice.  The clinical impression was 
chapped hands.  

An Unauthorized Claim Fee Review by a VA physician on June 
14, 1999 resulted in the medical conclusions that 
unauthorized medical services provided the veteran on 
February 15, 19, and 23, 1999 were not emergent care, and 
that VA facilities were feasibly available.  The VA physician 
noted that the February 19, 1999 visit was simply because the 
veteran wanted the rash checked.  

The Board recognizes that in February 1999 the veteran was 
treated for manifestations of a service-connected disability.  
The evidence reflects that the veteran's skin disorder 
(variously diagnosed, including as dermatitis) is a 
manifestation of his service-connected schizophrenia.  Thus, 
the Board finds that the private medical treatment rendered 
to the veteran in February 1999 by Skaggs Community Hospital 
was for a non-service-connected disability associated with an 
adjudicated service-connected disability, and that, at the 
time of treatment, the veteran had a total service-connected 
disability permanent in nature.  This requirement for the 
payment or reimbursement of unauthorized expenses has been 
met.  38 U.S.C. § 1728(a)(2); 38 C.F.R. § 17.120(a).

However, the evidence does not demonstrate that the 
additional requirements for payment or reimbursement of 
unauthorized expenses have been met.  All three requirements 
must be met.  See Zimick, 11 Vet. App. at 49.  The evidence 
does not demonstrate that the services rendered by Skaggs 
Community Hospital in February 1999 were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health.  The veteran 
asserts only that it was "necessary" that he be treated in 
the local area; neither he nor his representative explicitly 
contend that treatment was for a medical "emergency."  The 
only medical opinion evidence of record regarding this 
question is the June 1999 VA Unauthorized Claim Fee Review 
opinion that there was no medical emergency.  This is 
consistent with the other evidence of record which 
demonstrates that the veteran's skin disorder was reported to 
have been intermittent for about a year prior to treatment, 
and had actually been treated for over a year, including 
outpatient treatment by VA.  There is no medical evidence of 
record to support a finding that a delay in treatment would 
have been hazardous to the veteran's life or health.  

In this regard, the Board notes the veteran's 
representative's contention that the veteran's mental state 
should be considered in rendering a decision.  The Board has 
considered the veteran's subjective lay belief that he had 
"shingles"; however, the veteran was mistaken in his 
belief.  Moreover, there is no medical evidence of record to 
support a finding that a delay in treatment - even of 
"shingles" - would have been hazardous to the veteran's 
life or health.  When weighed against the medical evidence of 
record, the Board finds the objective medical evidence more 
probative of the question of whether there was a medical 
emergency.  38 U.S.C. 
§ 1728(a)(1); 38 C.F.R. § 17.120(b). 

Furthermore, the evidence does not demonstrate that VA or 
other Federal facilities were not feasibly available, or that 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C. § 
1728(a)(3); 38 C.F.R. § 17.120(c).  Admission to a non-VA 
hospital at VA expense may be authorized only if a VA medical 
center or other federal facility is not "feasibly 
available."  Factors to be considered are the urgency of the 
veteran's medical condition, the relative distance of travel, 
and the nature of treatment required.  38 C.F.R. § 17.53 

With regard to feasible availability of a VA facility, as 
indicated above, the veteran's medical condition was not an 
emergency.  The veteran's skin disorder for which the veteran 
sought treatment in February 1999 had been intermittent and 
the recurrence in February 1999 was not of an emergent 
nature.  The February 1999 treatment records reflect that, 
although the veteran presented himself to the emergency room 
at Skaggs Community Hospital, only outpatient treatment was 
required.  The veteran was released on February 15, 1999 and 
scheduled for a follow-up visit a week later on February 23, 
1999.  The veteran unnecessarily showed up on February 19, 
1999 and requested to be checked for what he mistakenly 
thought was "shingles"; it was his decision to return for 
unscheduled treatment or follow up on February 15, 1999 and 
was not a medical decision. 

Regarding the relative distance of the facilities, 
notwithstanding that the VAMC was farther away than the 
private Skaggs Community Hospital, the evidence of record 
does not support a finding that the veteran could not have, 
on this occasion, traveled to the VAMC as he had done on 
numerous previous occasions for the same recurring condition.  
The nature of the treatment was non-emergent, consisting of 
initial treatment and prescription of creams.  There is no 
evidence that the veteran or the private hospital even 
contacted VA.  There is no evidence of record to demonstrate 
that the veteran would not have been treated at the VAMC had 
he sought treatment there.  Indeed, this same intermittent 
skin disorder had been treated by VA on multiple occasions in 
the past.  In this regard, the Board finds the veteran's 
assertion in his September 1999 substantive appeal that he 
asked the private hospital to please get him to VA right away 
not to be a credible statement, as the private treatment 
records, which record the veteran's reports of history and 
complaints, are negative for the veteran having requested 
transfer to a VA facility, and do not otherwise demonstrate 
that further treatment, including by VA, was even necessary.  
The June 1999 VA Unauthorized Claim Fee Review by a VA 
physician included the opinion that VA medical facilities 
were feasible available. 

The Board also notes the veteran's assertion that he showed 
his VA card to the local hospital and they agreed to take 
care of him.  However, any private understanding between the 
veteran and the private hospital about treatment in February 
1999, including any subjective belief by either the 
incompetent veteran or personnel of the private hospital, 
even assuming, arguendo, that there was one, would not be 
determinative of whether VA or Federal facilities were 
reasonably available.  There is no evidence of record to 
demonstrate that VA facilities - where the veteran had 
previously received VA outpatient treatment for the same 
intermittent skin disorder (related to his service-connected 
psychiatric disability) - were not open or would not have 
treated him during any period in February 1999.  The Board 
notes that there was plenty of time between the initial 
treatment on February 15, 1999 and the subsequent treatment 
on February 19, 1999 and February 23, 1999 for the veteran to 
have sought treatment for a skin disorder associated with his 
service-connected psychiatric disability.   For these 
reasons, the Board finds that VA facilities were reasonably 
available in February 1999. 

The Board finds that, because the February 1999 treatment at 
a private medical facility was not for a medical emergency 
and because VA facilities were feasibly available at that 
time, the preponderance of the evidence is against the 
veteran's claim.  The Board finds that the criteria for 
entitlement to payment of, or reimbursement for, the cost of 
unauthorized medical services furnished to the veteran in 
February 1999, have not been met.  38 U.S.C.A. §§ 1703, 1710, 
1728, 5107(b); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§§ 17.53, 17.120.  The benefit is not authorized under the 
circumstances of the veteran's claim, and the claim must be 
denied.


ORDER

Payment of, or reimbursement for, unauthorized private 
medical services provided in February 1999 is denied. 


		
	L. M. HELINSKI
	Acting Member, Board of Veterans' Appeals


 

